 1                               UNITED STATES DISTRICT COURT
 2                                    DISTRICT OF NEVADA
 3                                               ***
 4   CANDY TORRES,                                        Case No. 2:19-CV-00594-APG-EJY
 5                 Plaintiff,
                                                                       ORDER
 6         v.
 7   ALLAN ROTHSTEIN, et al.,
 8                 Defendants.
 9

10          Before the Court is Defendant Allan Rothstein’s Motion for Leave to File Amended Answer
11   (ECF No. 20) and Plaintiff Candy Torres’ Nonopposition thereto (ECF No. 25).
12          Accordingly,
13          IT IS HEREBY ORDERED that Defendant Rothstein’s Motion for Leave to File Amended
14   Answer is GRANTED.
15          IT IS FURTHER ORDERED that the Clerk of the Court shall separate and electronically file
16   the Amended Answer attached to ECF No. 20.
17

18          DATED: August 26, 2019
19

20
                                               ELAYNA J. YOUCHAH
21                                             UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28
                                                  1
